DETAILED ACTION
1.	This communication is in response to Application No. 16/381,650 filed on April 11, 2019, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	The abstract of the disclosure is objected to because lines 1-2 recites “According to an embodiment, a performance benchmark dataset is obtained, where the performance benchmark database at least includes […]” – therefore, first a ‘performance benchmark dataset’ is recited but is then referred to as a ‘performance benchmark database’. It should be corrected to refer to the according component for clarity. Correction is required.  See MPEP § 608.01(b).

Claim Objections
4.	Claim 2 is objected to because line 20 recites “[…] at least different value combinations of: a computing resource configuration and and input data […]” in which, the word “and” is repeated twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
6.	Claims 8 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As per claims 8 and 19, the claim limitations recite “a computer program product being tangibly stored on a computer readable medium”. However, the usage of the phrase “a computer program product being tangibly stored on a computer readable medium” is broad enough to include both “non-transitory” and “transitory” media. The specification further explicitly does not limit the utilization of a non-transitory computer readable medium (Pg. 18, lines 17-22, “In the context of this disclosure, a machine readable medium may be any tangible medium that may contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device. The machine readable medium may be a machine readable signal medium or a machine readable storage medium. A machine readable medium may include, but is not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing.”). Also, extrinsic evidence suggests that computer readable medium covers a signal per se. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Therefore Claim 8 and 19 and their dependent claims are non-statutory. A suggestion is made to the Applicant to amend the claim to recite non-transitory computer readable medium.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 recites a computer-implemented method, comprising: obtaining a performance benchmark database, wherein the performance benchmark 5database includes at least structural data of one or more deep neural network models, time performance data and computing resource consumption data of a plurality of deep learning applications based on the one or more deep neural network models; extracting a training dataset based on the performance benchmark database, wherein the training dataset has a plurality of parameter dimensions, the plurality of parameter dimensions 10including structures of deep neural network models of the plurality of deep learning applications, resource configuration of the plurality of deep learning applications, and training time of the plurality of deep learning applications; and creating correspondence among the parameter dimensions of the training dataset so as to create an estimation model for estimating resources utilized by deep learning applications.
	2A Prong 1: The limitation of obtaining a performance benchmark database, wherein the performance benchmark database includes at least structural data of one or more deep neural network models, time performance data and computing resource consumption data of a plurality of deep learning applications based on the one or more deep neural network models, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented method”, obtaining a performance benchmark database including structural data of deep neural network models, time performance data, and computing resource consumption data may be performed manually by a user. Similarly, extracting a training dataset based on the performance benchmark database, wherein the training dataset has a plurality of parameter dimensions, the plurality of parameter dimensions 10including structures of deep neural network models of the plurality of deep learning applications, resource configuration of the plurality of deep learning applications, and training time of the plurality of deep learning applications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented method”, extracting a training dataset with a plurality of parameter dimensions including structures, resource configuration, and training time may be performed manually by a user. Similarly, creating correspondence among the parameter dimensions of the training dataset so as to create an estimation model for estimating resources utilized by deep learning applications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented method”, creating correspondence among parameter dimensions to create an estimation model may be performed manually by a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of an estimation model for estimating resources utilized by deep learning applications. The estimation model is recited at a high-level of generality (i.e. a generic estimation model for estimating resources utilized by deep learning applications) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of an estimation model using generic computer components to estimate resources utilized by deep learning applications amounts to no more than mere instructions to apply the exception using a generic computer component. The claim is not patent eligible. 
	For the reasons above, claim 1 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 2-7. The additional limitations of the dependent claims are addressed below. 

	Claim 2 recites the method according to claim 1, wherein obtaining a performance benchmark database comprises: running, under different running conditions, at least one sample workload program having a customized deep neural network model, wherein the running conditions are defined by at least different value combinations of: a computing resource configuration and input data size; and obtaining training time of the at least one sample workload program having the customized deep neural network model under the different running conditions, wherein structural data of the one or more deep neural network models in the performance benchmark database includes structural data of the customized deep neural network model, and the time performance data in the performance benchmark database includes the obtained training time. Dependent claim 2 recites mental process “running, under different running conditions, at least one sample workload program having a customized deep neural network model, wherein the running conditions are defined by at least different value combinations of: a computing resource configuration and input data size;” such that other than reciting “a computer-implemented method” according to claim 1, the running of sample workload programs with customized DNN and value combinations may be performed manually by the user. Further, dependent claim 2 recites mental process “obtaining training time of the at least one sample workload program having the customized deep neural network model under the different running conditions, wherein structural data of the one or more deep neural network models in the performance benchmark database includes structural data of the customized deep neural network model, and the time performance data in the performance benchmark database includes the obtained training time”, such that other than reciting “a computer-implemented method” according to claim 1, the obtaining of training time of the sample workload program with the customized DNN and including the structural data and time performance data of the customized DNN into the performance benchmark database may be performed manually by the user. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1. 
	
	Claim 3 recites the method according to claim 2, wherein obtaining training time of the at least one sample workload program having a customized deep neural network model under the different running conditions comprises: running the at least one sample workload program having a customized deep neural network model at least once under a same running condition; obtaining a training time of the first N+1 steps of a sample workload program; and calculating an average training time from step 2 to step N+1. Dependent Claim 3 recites mental process “running the at least one sample workload program having a customized deep neural network model at least once under a same running condition”, such that other than reciting “a computer-implemented method” according to claim 1, the running of at least one sample workload program having a customized DNN model at least once under a same running condition may be performed manually by the user. Further, dependent Claim 3 recites “obtaining a training time of the first N+1 steps of a sample workload program”, such that other than reciting “a computer-implemented method” according to claim 1, the obtaining of training time of the first N+1 steps of a sample workload program may be performed manually by the user. Further, dependent Claim 3, recites “calculating an average training time from step 2 to step N+1”, such that other than reciting “a computer-implemented method” according to claim 1, the calculating an average training time from step 2 to step N+1 may be performed manually by the user. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1. 

	Claim 4 recites the method according to claim 1, wherein the plurality of parameter dimensions of the training dataset further comprises one or more of: an input dataset size; a resource utilization rate; and hyper-parameters for deep learning applications. Dependent claim 4 is just another activity specifying parameter dimensions of the training dataset, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 5 recites the method according to claim 1, wherein structures of deep neural network models of the plurality of deep learning applications comprises structural parameters associated with computing strength of the deep neural network models. Dependent claim 5 is just another activity specifying structural parameters associated with computing strength of the deep neural network models, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.
	
	Claim 6 recites the method according to claim 5, wherein deep neural network models of the plurality of deep learning applications comprise convolutional neural network models, and structures of deep neural network models of the plurality of deep learning applications comprise: structural parameters associated with a computing strength of a convolutional layer of a convolutional neural network model; and structural parameters associated with a computing strength of a fully-connected layer of a convolutional neural network model. Dependent claim 6 is just another activity specifying the use of convolutional neural network models and further specifies the structural parameters of the convolutional neural network model, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 7 recites the method according to claim 1, wherein creating correspondence among the parameter dimensions of the training dataset comprises: substantially following at least one of following criteria to create correspondence among the parameter dimensions of the training dataset: minimizing resource consumption; and maintaining linear relation between parameter dimensions of structures of deep neural network models of the plurality of deep learning applications and other parameter dimensions. Dependent Claim 7 recites mental process “substantially following at least one of following criteria to create correspondence among the parameter dimensions of the training dataset: minimizing resource consumption”, such that other than reciting “a computer-implemented method” according to claim 1, minimizing resource consumption to create correspondence between parameter dimensions may be performed manually by the user. Further, dependent Claim 7 recites mental process “maintaining linear relation between parameter dimensions of structures of deep neural network models of the plurality of deep learning applications and other parameter dimensions”, such that other than reciting “a computer-implemented method” according to claim 1, maintaining linear relation between parameter dimensions may be performed manually by the user. Accordingly, this additional element does not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 8 recites substantially the same limitations of Claim 1, in the form of a computer program product being tangibly stored on a computer readable medium and machine executable instructions, including generic computer components that carry out the limitations recited in claim 1. The claim is also directed to an abstract idea and performing mental processes without significantly more, therefore it is rejected under the same rationale.

	Claim 9 recites substantially the same limitations of Claim 1, in the form of a device comprising a processing unit and a memory coupled to the processing unit, including generic computer components that carry out the limitations recited in claim 1. The claim is also directed to an abstract idea and performing mental processes without significantly more, therefore it is rejected under the same rationale.

	Claim 10, which is dependent on Claim 9 recites substantially the same limitations of Claim 2, in the form of a device comprising a processing unit and a memory coupled to the processing unit, including generic computer components, that carry out the limitations recited in claim 2. The claim is also directed to an abstract idea and performing mental processes without significantly more, therefore it is rejected under the same rationale.

	Claim 11, which is dependent on Claim 10 recites substantially the same limitations of Claim 3, in the form of a device comprising a processing unit and a memory coupled to the processing unit, including generic computer components, that carry out the limitations recited in claim 3. The claim is also directed to an abstract idea and performing mental processes without significantly more, therefore it is rejected under the same rationale.

	Claim 12, which is dependent on Claim 9 recites substantially the same limitations of Claim 4, in the form of a device comprising a processing unit and a memory coupled to the processing unit, including generic computer components, that carry out the limitations recited in claim 4. The claim is also directed to an abstract idea and performing mental processes without significantly more, therefore it is rejected under the same rationale.

	Claim 13, which is dependent on Claim 9 recites substantially the same limitations of Claim 5, in the form of a device comprising a processing unit and a memory coupled to the processing unit, including generic computer components, that carry out the limitations recited in claim 5. The claim is also directed to an abstract idea and performing mental processes without significantly more, therefore it is rejected under the same rationale.

	Claim 14, which is dependent on Claim 13 recites substantially the same limitations of Claim 6, in the form of a device comprising a processing unit and a memory coupled to the processing unit, including generic computer components, that carry out the limitations recited in claim 6. The claim is also directed to an abstract idea and performing mental processes without significantly more, therefore it is rejected under the same rationale.

	Claim 15, which is dependent on Claim 9 recites substantially the same limitations of Claim 7, in the form of a device comprising a processing unit and a memory coupled to the processing unit, including generic computer components, that carry out the limitations recited in claim 7. The claim is also directed to an abstract idea and performing mental processes without significantly more, therefore it is rejected under the same rationale.

	Claim 16 recites a computer-implemented method, comprising: obtaining a structure of a deep neural network model of a user-defined deep learning application based on the deep neural network model; and 25estimating the deep learning application at least according to the structure of the deep neural network model based on an estimation model for estimating resources utilized by deep learning applications, 24111273.02 wherein the estimation model indicates correspondence among a plurality of parameter dimensions, the plurality of parameter dimensions including: structures of deep neural network models of deep learning applications, a resource configuration of deep learning applications, and a training time of deep learning applications.
	2A Prong 1: The limitation of obtaining a structure of a deep neural network model of a user-defined deep learning application based on the deep neural network model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented method”, obtaining a structure of a DNN model of a user-defined deep learning application based on the DNN model may be performed manually by a user. Similarly, estimating the deep learning application at least according to the structure of the deep neural network model based on an estimation model for estimating resources utilized by deep learning applications, 24111273.02 wherein the estimation model indicates correspondence among a plurality of parameter dimensions, the plurality of parameter dimensions including: structures of deep neural network models of deep learning applications, a resource configuration of deep learning applications, and a training time of deep learning applications, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented method”, estimating the deep learning application according to an estimation model indicating a correspondence of parameter dimensions for structure, resource configuration, and training time may be performed manually by a user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of an estimation model for estimating resources utilized by deep learning applications. The estimation model is recited at a high-level of generality (i.e. a generic estimation model for estimating resources utilized by deep learning applications) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of an estimation model using generic computer components to estimate resources utilized by deep learning applications amounts to no more than mere instructions to apply the exception using a generic computer component. The claim is not patent eligible. 
	For the reasons above, claim 16 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 17 and 18. The additional limitations of the dependent claims are addressed below. 

	Claim 17 recites the method according to claim 16, wherein the plurality of parameter dimensions further comprises one or more of: an input dataset size; a resource utilization rate; and  10hyper-parameters of deep learning applications. Dependent claim 17 is just another activity specifying parameter dimensions of the training dataset, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into practical application because it does not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 16.

	Claim 18 recites the method according to claim 16, wherein estimating the deep learning application comprises: determining a parameter dimension variable cluster for the estimation model based on requirements input by a user for one or more parameter dimensions, the parameter dimension variable cluster being specified by a range of the one or more parameter dimensions limited by the parameter requirements input by the user; and estimating, based on the estimation model, the deep learning application by using a linear regression algorithm within the range of the parameter dimension variable cluster. Dependent Claim 18 recites mental process “determining a parameter dimension variable cluster for the estimation model based on requirements input by a user for one or more parameter dimensions, the parameter dimension variable cluster being specified by a range of the one or more parameter dimensions limited by the parameter requirements input by the user”, such that other than reciting “a computer-implemented method” according to Claim 16, the determining a parameter dimension variable cluster for the estimation model based on user input may be performed within the mind or manually by a user. Further, dependent Claim 18 recites mental process “estimating, based on the estimation model, the deep learning application by using a linear regression algorithm within the range of the parameter dimension variable cluster”, such that other than reciting “a computer-implemented method” according to Claim 16, and “estimation model”, the estimating using a linear regression algorithm may be performed manually by a user or by mathematical calculation. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of Claim 16.

	Claim 19 recites substantially the same limitations of Claim 16, in the form of a computer program product being tangibly stored on a computer readable medium and machine executable instructions, including generic computer components that carry out the limitations recited in claim 16. The claim is also directed to an abstract idea and performing mental processes without significantly more, therefore it is rejected under the same rationale.

	Claim 20 recites substantially the same limitations of Claim 16, in the form of a device comprising a processing unit and a memory coupled to the processing unit, including generic computer components that carry out the limitations recited in claim 16. The claim is also directed to an abstract idea and performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 7, 9, 15, and 16 recite “creating correspondence among the parameter dimensions of the training dataset”. However, this limitation is insufficient because the applicant does not appear to provide a strict definition for “creating correspondence among the parameter dimensions”. The term is introduced in independent claims 1, 9, and 16 and is further expanded on in dependent claims 7 and 15 but it is not explicitly defined how “correspondence” is determined to be created between parameter dimensions. Dependent claims are rejected under the same rationale.
	The term “substantially” in claims 7 and 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 3 and 11 recite the limitation "the first N+1 steps".  There is insufficient antecedent basis for this limitation in the claim. There is no recitation of “the first N+1 steps” or steps of a sample workload program prior to these claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandra et al. (hereinafter Chandra) (US PG-PUB 20190266015).
Regarding Claim 16, Chandra teaches a computer-implemented method, comprising:
obtaining a structure of a deep neural network model of a user-defined deep learning application based on the deep neural network model (Chandra, Par. [0037], “The scheduler 108 leverages the insights about DNN structures to determine when and how to run each DNN workload. Compared to traditional user workloads, DNN workloads are predictable. Modern day convolutional neural networks (CNN) typically have a number of convolutional layers followed by fully connected layers at the end. The scheduler 108 exploits the properties of these layers to handle execution of the DNN workloads in an efficient way while maintaining the resource allocation provided by allocator 106. Each of the components of the framework 100 are described in greater detail below.”, thus, user-defined DNN structures are obtained); and
estimating the deep learning application at least according to the structure of the deep neural network model based on an estimation model for estimating resources utilized by deep learning applications (Chandra, Par. [0042], “The profiler 110 uses these inputs 200 and predicts the run time 220 and memory usage 222 of a DNN workload based on the DNN model. The profiler may use a machine learning algorithm, such as a linear regression model, to create a model 210 for a DNN model. Once learned, the performance model 210 may be used to determine an estimate runtime 220 and memory usage 222 of the DNN workload based on the input param eters 200 to the DNN workload.”, therefore, based on a performance model which includes the structure of the DNN model, resources utilized and runtime may be estimated),
wherein the estimation model indicates correspondence (Chandra, Par. [0042], “FIG. 2 is a system diagram of a profiler for DNN models in accordance with respective examples. Runtime parameters 200 that used by the profiler include a sampling rate 202, a batch size 204, a precision 206, and a CPU core utilization 208. The batch size 204 is an indication of how many frames / images are processed at one time by a DNN workload. For example, a DNN workload may process 16, 32, 64, 100, etc. frames at once. The profiler 110 uses these inputs 200 and predicts the run time 220 and memory usage 222 of a DNN workload based on the DNN model. The profiler may use a machine learning algorithm, such as a linear regression model, to create a model 210 for a DNN model. Once learned, the performance model 210 may be used to determine an estimate runtime 220 and memory usage 222 of the DNN workload based on the input parameters 200 to the DNN workload.”, therefore, input parameters are taken into consideration to create a performance model based on training data, that may estimate resources used by DNN/deep learning applications) among a plurality of parameter dimensions, the plurality of parameter dimensions including: structures of deep neural network models of deep learning applications (Chandra, Par. [0033], “Each DNN model 112A - 112C has a given architecture and framework 114. After the DNN model has been downloaded to a local device available to the edge device, the framework 100 determines the DNN model ' s resource requirements using a profiler 110. The resource requirements may include how much how much time the DNN model takes to run on a number of CPU cores or GPU cores under different utilizations. In an example, the profiler 110 uses a machine learning technique for estimating the resource requirements of each DNN model to avoid running all possible scenarios. The profiler 110 learns the dependency of tunable DNN parameters such as sampling rate, batch size, precision, and system resources such as CPU, GPU, memory utilizations on the performance throughput of DNN models”, thus, the structure and architecture of DNN models are tracked among tunable DNN parameters), a resource configuration of deep learning applications (Chandra, Par. [0041], “A goal of the profiler 110 is to do the accurate profiling of each DNN model while requiring few training examples . In an example, the profiler 110 does lightweight profiling by running each of the DNN models in quarantine and keeps track of system resource usage. The profiler 110 keeps track of various system resources such as CPU, GPU and memory usage while varying various DNN parameters which are described below.”, thus, system resource configuration and usage is tracked among various DNN parameters), and a training time of deep learning applications (Chandra, Par. [0042], “The profiler 110 uses these inputs 200 and predicts the run time 220 and memory usage 222 of a DNN workload based on the DNN model . The profiler may use a machine learning algorithm, such as a linear regression model, to create a model 210 for a DNN model. Once learned, the performance model 210 may be used to determine an estimate runtime 220 and memory usage 222 of the DNN workload based on the input parameters 200 to the DNN workload”, therefore, training time and estimated runtime of a DNN processing training data is tracked based on input parameters).

Regarding Claim 17, Chandra teaches the method according to claim 16, wherein the plurality of parameter dimensions further comprises one or more of:
an input dataset size (Chandra, Par. [0042], “FIG. 2 is a system diagram of a profiler for DNN models in accordance with respective examples. Runtime parameters 200 that used by the profiler include a sampling rate 202, a batch size 204, a precision 206, and a CPU core utilization 208. The batch size 204 is an indication of how many frames / images are processed at one time by a DNN workload.”, therefore, the batch size 204 is a part of the runtime parameters, as input dataset size);
a resource utilization rate (Chandra, Par. [0042], “FIG. 2 is a system diagram of a profiler for DNN models in accordance with respective examples. Runtime parameters 200 that used by the profiler include a sampling rate 202, a batch size 204, a precision 206, and a CPU core utilization 208.”, thus, the CPU core utilization 208 is a part of the runtime parameters, as resource utilization rate); and
hyper-parameters for deep learning applications (Chandra, Par. [0033], “The profiler 110 learns the dependency of tunable DNN parameters such as sampling rate, batch size, precision, and system resources such as CPU, GPU, memory utilizations on the performance throughput of DNN models.”, therefore, tunable DNN hyperparameters for deep learning applications/deep neural network models are a part of runtime parameters).

Regarding Claim 18, Chandra teaches the method according to claim 16, wherein estimating the deep learning application comprises:
determining a parameter dimension variable cluster for the estimation model based on requirements input by a user for one or more parameter dimensions, the parameter dimension variable cluster being specified by a range of the one or more parameter dimensions limited by the parameter requirements input by the user (Chandra, Par. [0035-0036], “The DNN parameter allocator takes the input from the allocator 106 and profiler 110 to assign various DNN parameters to each of the DNN workloads to maximize a specified optimization criteria . The allocator 106 uses the learned performance model profiler for each DNN model and current system utilization. The allocator 106 formulates allocation of DNN workloads as an optimization problem for assigning system resource and DNN parameters to each DNN workload while maximizing the specified optimization criteria and following the constraints that arise from hardware limitations. The output of the allocator 106 is then fed into a scheduler 108 that decides the execution scheme for each of the DNN workloads.”, therefore, the DNN parameter allocator takes in optimization criteria based on specified requirements, alongside parameter dimensions, which are considered for generating the according performance model for estimation of resource utilization); and
estimating, based on the estimation model, the deep learning application by using a linear regression algorithm within the range of the parameter dimension variable cluster (Chandra, Par. [0048], “Linear regression techniques may be used for learning the performance model. The performance model may be one of a constant model, linear model, interactions model, pure quadratic model, or a quadratic model. Once the performance models for the DNN models 112A - 11C are generated, the allocator 106 may allocate resources of the framework 100 to run the DNN workloads.”, thus, linear regression techniques are used for the performance model for estimation of resource utilization).

Regarding Claim 19, Chandra teaches a computer program product being tangibly stored on a computer readable medium and comprising machine executable instructions (Chandra, Par. [0143],” While the computer-readable storage media 1222 is illustrated as a single medium, a " computer-readable storage media” or “machine-readable storage media” may include a single medium or multiple media (e.g. , a centralized or distributed database , and / or associated caches and servers ) configured to store the one or more instructions 1224.”, therefore, a computer readable medium comprising machine executable code/instructions is disclosed), which, when executed, cause the machine to perform a method according to claim 16 (See Claim 16 - recites substantially the same limitations as Claim 16 in the form of a computer program product, therefore it is rejected under the same rationale).

Regarding Claim 20, Chandra teaches a device, comprising a processing unit and a memory coupled to the processing unit (Chandra, Par. [0140], “Computing device 1200 may include a hardware processor 1202 (e.g., a central processing unit (CPU ) , a graphics processing unit (GPU) , a hardware processor core , or any combination thereof) , a main memory 1204 and a static memory 1206 , some or all of which may communicate with each other via a link (e.g. , bus) 1208”, therefore, a processing unit and memory are disclosed) and containing instructions stored thereon , which, when executed by the processing unit (Chandra, Par. [0142], “The instructions 1224 may also reside , completely or at least partially , within the main memory 1204 , within the static memory 1206 , and / or within the hardware processor 1202 during execution thereof by the computing device 1200 . In an example , one or any combination of the hardware processor 1202 , the main memory 1204 , the static memory 1206 , or the storage device 1216 may constitute computing device (or machine) readable media”, thus, instructions on the memory are executed by the processing unit), cause the device to a method according to claim 16 (See Claim 16 - recites substantially the same limitations as Claim 1 in the form of a device, therefore it is rejected under the same rationale).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (hereinafter Krishnamurthy) (US Patent 10,949,252), in view of Chandra et al. (hereinafter Chandra) (US PG-PUB 20190266015).
Regarding Claim 1, Krishnamurthy in view of Chandra teaches a computer-implemented method, comprising:
obtaining a performance benchmark database (Krishnamurthy, Col. 8 lines 43-49, “FIG. 6 illustrates embodiments of a method for generating and/or updating an execution plan by a benchmarking service. In some embodiments, at 601, a task for benchmarking is received and stored. In some embodiments, a benchmarking request to generate a benchmarking job is received that includes this task. Templates for such a task are described herein.”, & Figure 6, label 601 receive and store task and/or objective for benchmarking, therefore performance benchmarks are stored), wherein the performance benchmark database includes at least structural data (Krishnamurthy, Col. 8 lines 4-15, “User and model data 205 stores information about the particular user (or account) making the benchmarking request 203 such as what rights the user has to storage locations, what hardware resources the user has access to, etc. The user and model data 205 also stores, at least temporarily, information about the model to be benchmarked (including, in some instances, the model and testing data). The user and model data 205 may also store data about other users and their models, rights, etc. that may be used in batching. In some embodiments user and model data 205 includes information about instance usage, past executions, etc.”, thus, the structural model data is stored, as information about the model including the model itself and testing data is kept in the user and model data 205) of one or more deep neural network models (Chandra, Par. [0019], “Disclosed herein are embodiments for handling deep learning workloads on a network edge. Insights about the structure of DNNs are leveraged to enable various features are the disclosed embodiments. For example, DNN workloads are scheduled to achieve best performance for small workloads. Performance gracefully degrades when the workload increase, while ensuring that no stream is starved. Multiple models and multiple camera streams are supported even when the models use different DNN architectures and frameworks”, thus, performance models of DNN workloads are obtained), time performance data (Krishnamurthy, Col. 3 lines 31-40, “In some embodiments, the benchmarking service 123 integrates with a metrics collector (shown as monitor service 121A or 121B) such that the metric collector initiates an execution of the benchmark job. For example, a monitor service 121A or 121B interfaces with the model training instance(s) 125 to initiate an execution of the benchmark job (execution of the algorithm/model 129 using training data 127) and generates metrics such as validation accuracy, training accuracy, time, speed, etc. based on the execution's statistics and provides this information to a user device 101”, thus, the benchmarking service also collects time performance data) and computing resource consumption data (Krishnamurthy, Col. 2 lines 44-56, “The benchmarking service 123 utilizes a template for configuring a benchmarking job in some embodiments. Tasks, or jobs, are defined through a task (or job) definition template. A task (or job) definition identifies a name of the task, metrics to generate based on collected execution data, and a command to execute (for example, an algorithm/model and data to use to train the algorithm/model). In some embodiments, a task further includes one or more of patterns for metrics (output format), a computational method to be used in generating a metric, and an indication of hardware resources to use (such as a number of GPUs). Additionally, the template includes a field for indicating how often to run the benchmarking job in some embodiments.”, therefore, the benchmarking also includes computing resource consumption data) of a plurality of deep learning applications based on the one or more deep neural network models (Krishnamurthy, Col. 1 lines 59-67, “Various embodiments of methods, apparatus, systems, and non-transitory computer-readable storage media for benchmarking machine learning models are described. Benchmarking of a model allows for a user to see how the model compares to either itself (that is, prior iterations of the same model) or other models at a given point in time.”, thus, the benchmarking service is capable of obtaining performance benchmarks for a plurality of machine learning models);
extracting a training dataset based on the performance benchmark database (Chandra, Par. [0047], “The profiler 110 uses training data to generate a performance model for a DNN model. This performance model is used to determine predicted resource requirements.”, thus, training data is used to generate a performance model for a DNN, hence training data is extracted based on performance benchmarks), wherein the training dataset has a plurality of parameter dimensions (Chandra, Par. [0035], “The DNN parameter allocator takes the input from the allocator 106 and profiler 110 to assign various DNN parameters to each of the DNN workloads to maximize a specified optimization criteria.”, therefore, a plurality of parameters are associated with each workload and accordingly the profiler’s training dataset), the plurality of parameter dimensions including structures of deep neural network models of the plurality of deep learning applications (Chandra, Par. [0033], “Each DNN model 112A - 112C has a given architecture and framework 114 . After the DNN model has been downloaded to a local device available to the edge device, the framework 100 determines the DNN model ' s resource requirements using a profiler 110. The resource requirements may include how much how much time the DNN model takes to run on a number of CPU cores or GPU cores under different utilizations. In an example, the profiler 110 uses a machine learning technique for estimating the resource requirements of each DNN model to avoid running all possible scenarios. The profiler 110 learns the dependency of tunable DNN parameters such as sampling rate, batch size, precision, and system resources such as CPU , GPU , memory utilizations on the performance throughput of DNN models”, thus, the structure and architecture of DNN models are tracked among tunable DNN parameters), resource configuration of the plurality of deep learning applications (Chandra, Par. [0041], “A goal of the profiler 110 is to do the accurate profiling of each DNN model while requiring few training examples . In an example, the profiler 110 does lightweight profiling by running each of the DNN models in quarantine and keeps track of system resource usage. The profiler 110 keeps track of various system resources such as CPU, GPU and memory usage while varying various DNN parameters which are described below.”, thus, system resource configuration and usage is tracked among various DNN parameters), and training time of the plurality of deep learning applications (Chandra, Par. [0042], “The profiler 110 uses these inputs 200 and predicts the run time 220 and memory usage 222 of a DNN workload based on the DNN model . The profiler may use a machine learning algorithm, such as a linear regression model, to create a model 210 for a DNN model. Once learned, the performance model 210 may be used to determine an estimate runtime 220 and memory usage 222 of the DNN workload based on the input parameters 200 to the DNN workload”, therefore, training time and estimated runtime of a DNN processing training data is tracked based on input parameters); and
creating correspondence among the parameter dimensions of the training dataset so as to create an estimation model for estimating resources utilized by deep learning applications (Chandra, Par. [0042], “FIG. 2 is a system diagram of a profiler for DNN models in accordance with respective examples. Runtime parameters 200 that used by the profiler include a sampling rate 202, a batch size 204, a precision 206, and a CPU core utilization 208. The batch size 204 is an indication of how many frames / images are processed at one time by a DNN workload. For example, a DNN workload may process 16, 32, 64, 100, etc. frames at once. The profiler 110 uses these inputs 200 and predicts the run time 220 and memory usage 222 of a DNN workload based on the DNN model. The profiler may use a machine learning algorithm, such as a linear regression model, to create a model 210 for a DNN model. Once learned, the performance model 210 may be used to determine an estimate runtime 220 and memory usage 222 of the DNN workload based on the input parameters 200 to the DNN workload.”, therefore, input parameters are taken into consideration to create a performance model based on training data, that may estimate resources used by DNN/deep learning applications).

Krishnamurthy teaches systems for benchmarking machine learning models by performance feedback. While Krishnamurthy teaches obtaining a performance benchmark database, wherein the performance benchmark database includes at least structural data, time performance data and computing resource consumption data of a plurality of deep learning applications, Krishnamurthy does not explicitly disclose extracting a training dataset, wherein the training dataset has a plurality of parameter dimensions, the plurality of parameter dimensions including structures of deep neural network models of the plurality of deep learning applications, resource configuration of the plurality of deep learning applications, and training time of the plurality of deep learning applications, and creating correspondence among the parameter dimensions of the training dataset so as to create an estimation model for estimating resources utilized by deep learning applications. However, Chandra teaches extracting a training dataset (Chandra, Par. [0047], “The profiler 110 uses training data to generate a performance model for a DNN model. This performance model is used to determine predicted resource requirements.”, thus, training data is used to generate a performance model for a DNN, hence training data is extracted based on performance benchmarks), wherein the training dataset has a plurality of parameter dimensions (Chandra, Par. [0035], “The DNN parameter allocator takes the input from the allocator 106 and profiler 110 to assign various DNN parameters to each of the DNN workloads to maximize a specified optimization criteria.”, therefore, a plurality of parameters are associated with each workload and accordingly the profiler’s training dataset) the plurality of parameter dimensions including structures of deep neural network models of the plurality of deep learning applications (Chandra, Par. [0033], “Each DNN model 112A - 112C has a given architecture and framework 114 . After the DNN model has been downloaded to a local device available to the edge device, the framework 100 determines the DNN model ' s resource requirements using a profiler 110. The resource requirements may include how much how much time the DNN model takes to run on a number of CPU cores or GPU cores under different utilizations. In an example, the profiler 110 uses a machine learning technique for estimating the resource requirements of each DNN model to avoid running all possible scenarios. The profiler 110 learns the dependency of tunable DNN parameters such as sampling rate, batch size, precision, and system resources such as CPU , GPU , memory utilizations on the performance throughput of DNN models”, thus, the structure and architecture of DNN models are tracked among tunable DNN parameters), resource configuration of the plurality of deep learning applications (Chandra, Par. [0041], “A goal of the profiler 110 is to do the accurate profiling of each DNN model while requiring few training examples . In an example, the profiler 110 does lightweight profiling by running each of the DNN models in quarantine and keeps track of system resource usage. The profiler 110 keeps track of various system resources such as CPU, GPU and memory usage while varying various DNN parameters which are described below.”, thus, system resource configuration and usage is tracked among various DNN parameters), and training time of the plurality of deep learning applications (Chandra, Par. [0042], “The profiler 110 uses these inputs 200 and predicts the run time 220 and memory usage 222 of a DNN workload based on the DNN model . The profiler may use a machine learning algorithm, such as a linear regression model, to create a model 210 for a DNN model. Once learned, the performance model 210 may be used to determine an estimate runtime 220 and memory usage 222 of the DNN workload based on the input parameters 200 to the DNN workload”, therefore, training time and estimated runtime of a DNN processing training data is tracked based on input parameters), and creating correspondence among the parameter dimensions of the training dataset so as to create an estimation model for estimating resources utilized by deep learning applications (Chandra, Par. [0042], “FIG. 2 is a system diagram of a profiler for DNN models in accordance with respective examples. Runtime parameters 200 that used by the profiler include a sampling rate 202, a batch size 204, a precision 206, and a CPU core utilization 208. The batch size 204 is an indication of how many frames / images are processed at one time by a DNN workload. For example, a DNN workload may process 16, 32, 64, 100, etc. frames at once. The profiler 110 uses these inputs 200 and predicts the run time 220 and memory usage 222 of a DNN workload based on the DNN model. The profiler may use a machine learning algorithm, such as a linear regression model, to create a model 210 for a DNN model. Once learned, the performance model 210 may be used to determine an estimate runtime 220 and memory usage 222 of the DNN workload based on the input parameters 200 to the DNN workload.”, therefore, input parameters are taken into consideration to create a performance model based on training data, that may estimate resources used by DNN/deep learning applications). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for benchmarking machine learning models by performance feedback as disclosed by Krishnamurthy to include a training dataset comprising a plurality of parameter dimensions for the structure, resource configuration, and training time of a deep neural network model, and then creating correspondence between these parameters to create an estimation model as disclosed by Chandra. One of ordinary skill in the art would have been motivated to make this modification to produce a system that considers the tunable parameters of a deep neural network and more accurately and efficiently estimates deep learning resource usage (Chandra, Par. [0018], “As the hardware and processing resources of edge devices are limited, effective use of these resources is important. Efficient scheduling of workloads allows resources of edge devices to process more workloads more efficiently compared with current scheduling frameworks. Current scheduling frameworks do not take advantage of features of DNNs and may result in schedules that do not take full advantage of the available resources of an edge device. For example, current scheduling frameworks do not take advantage of the structure of DNNs. In various embodiments, the structure of DNNs is used to more efficiently schedule workloads. Efficient scheduling allows DNN workloads to run more efficiently without the need to increase hardware features or network bandwidth of the edge device. In addition, the DNN workloads are scheduled to ensure that no DNN workload is starved, even when the overall work load increases”).

Regarding Claim 2, Krishnamurthy in view of Chandra teaches the method according to claim 1, wherein obtaining a performance benchmark database comprises:
running, under different running conditions, at least one sample workload program having a customized deep neural network model, wherein the running conditions are defined by at least different value combinations of: a computing resource configuration and input data size (Chandra, Par. [0125], “The described system was implemented and tested over various test data. In one experiment, the profiler 110 as tested. Using proposed training data generation discussed above, 1,500 training data points were generated for each model. 80 % of the data points were selected randomly for training with rest used for testing. Example DNN workloads were tested using various different frameworks. The profiler 110 was tested using different models. Tables 1, 2, and 3 below summarize the results of one set of experiments.”, thus, sample workload programs having customized DNN models are ran and have various different frameworks. Tables 1, 2, and 3 also depict the comparison of performance model accuracies for predicting runtime and memory usage of a DNN workload across a number of architectures and parameters, varying batch size/input data size and CPU core and memory usage/computing resource configuration); and
obtaining training time of the at least one sample workload program having the customized deep neural network model under the different running conditions (Chandra, Par. [0128], “The Min (Run Time) and Max (Run Time) rows indicate the minimum and maximum time in seconds that various DNN workloads took to complete. The wide variation between minimum and maximum values emphasize the value of the profiler 110 to accurately predict memory usage and run times. The data shown in Tables 1 and 2 indicate that the described profiler 110 is able to accurately predict DNN memory usage and run times across various architectures.”, thus, the training time/run time of the sample workload programed with customized DNN models is obtained),
wherein structural data of the one or more deep neural network models [[in the performance benchmark database]] (See Claim 1 for performance benchmark database) includes structural data of the customized deep neural network model, and the time performance data [[in the performance benchmark database]] (See Claim 1 for performance benchmark database) includes the obtained training time (Chandra, Par. [0047], “The profiler 110 uses training data to generate a performance model for a DNN model . This performance model is used to determine predicted resource requirements for an instance of the DNN model, e. g., a DNN workload. Creating a performance model may be a supervised learning problem, where given a value of Sr, Ci, Bs, and Pc, the performance model predicts the time taken and peak RAM usage of a DNN workload. In an example, for each DNN model, a performance model is separately learned from training data. Training data may be generated in various ways. For example, training data may be generated for the profiler 110 by running a DNN model while varying batch size, sampling rate, precision and CPU core utilizations in a randomized way. For exhaustively varying the core utilizations, various cores may be put under heavy load so that training data covers all the possible scenarios which might occur when running the DNN models in real - life. Using this approach, training data may be generated in 5 - 10 minutes for each DNN model. FIGS. 4A, 4B, and 4C are graphs showing training data used for the profiler in accordance with respective examples. FIG. 4A illustrates maximum 402 and mini mum 404 run time values for varying batch sizes. FIG. 4B illustrates maximum 412 and minimum 414 values of run time for varying precision values. FIG. 4C illustrates the run time for various DNN models for varying CPU core usage.” & Par. [0106], “The scheduler 108 may keep track of the results of previous inputs. Accordingly, instead of doing fixed sampling for each DNN workload, the allocator 106 may take the previous results into account and dynamically control the sampling for each of the image streams.”, thus, the structural data and obtained training time as a result of training are integrated into the performance model for each DNN, further, the results of previous inputs are kept track of for each DNN workload).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 3, Krishnamurthy in view of Chandra teaches the method according to claim 2, wherein obtaining training time of the at least one sample workload program having a customized deep neural network model under the different running conditions comprises:
running the at least one sample workload program having a customized deep neural network model at least once under a same running condition (Chandra, Par. [0125], “The described system was implemented and tested over various test data. In one experiment, the profiler 110 as tested. Using proposed training data generation discussed above, 1,500 training data points were generated for each model. 80 % of the data points were selected randomly for training with rest used for testing. Example DNN workloads were tested using various different frameworks. The profiler 110 was tested using different models. Tables 1, 2, and 3 below summarize the results of one set of experiments.”, thus, sample workload programs having customized DNN models are ran and have various different frameworks and also are run at least once under a same running condition. Tables 1, 2, and 3 also depict the comparison of performance model accuracies for predicting runtime and memory usage of a DNN workload across a number of architectures and parameters, varying batch size/input data size and CPU core and memory usage/computing resource configuration);
obtaining a training time of the first N+1 steps of a sample workload program (Chandra, Par. [0047], “FIGS. 4A, 4B, and 4C are graphs showing training data used for the profiler in accordance with respective examples. FIG. 4A illustrates maximum 402 and mini mum 404 run time values for varying batch sizes. FIG. 4B illustrates maximum 412 and minimum 414 values of run time for varying precision values. FIG. 4C illustrates the run time for various DNN models for varying CPU core usage. These figures show that each metric may play a crucial role in controlling the time and memory taken by a DNN model for execution.”, therefore as depicted by figures 4A, 4B, and 4C, training time for the first N+1 steps of a sample workload is obtained) ; and
calculating an average training time from step 2 to step N+1
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 4, Krishnamurthy in view of Chandra teaches the method according to claim 1, wherein the plurality of parameter dimensions of the training dataset further comprises one or more of:
an input dataset size (Chandra, Par. [0042], “FIG. 2 is a system diagram of a profiler for DNN models in accordance with respective examples. Runtime parameters 200 that used by the profiler include a sampling rate 202, a batch size 204, a precision 206, and a CPU core utilization 208. The batch size 204 is an indication of how many frames / images are processed at one time by a DNN workload.”, therefore, the batch size 204 is a part of the runtime parameters, as input dataset size);
a resource utilization rate (Chandra, Par. [0042], “FIG. 2 is a system diagram of a profiler for DNN models in accordance with respective examples. Runtime parameters 200 that used by the profiler include a sampling rate 202, a batch size 204, a precision 206, and a CPU core utilization 208.”, thus, the CPU core utilization 208 is a part of the runtime parameters, as resource utilization rate); and
hyper-parameters for deep learning applications (Chandra, Par. [0033], “The profiler 110 learns the dependency of tunable DNN parameters such as sampling rate, batch size, precision, and system resources such as CPU, GPU, memory utilizations on the performance throughput of DNN models.”, therefore, tunable DNN hyperparameters for deep learning applications/deep neural network models are a part of runtime parameters).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 5, Krishnamurthy in view of Chandra teaches the method according to claim 1, wherein structures of deep neural network models of the plurality of deep learning applications comprises structural parameters associated with computing strength of the deep neural network models (Chandra, Par. [0037], “The scheduler 108 leverages the insights about DNN structures to determine when and how to run each DNN workload. Compared to traditional user workloads, DNN workloads are predictable. Modern day convolutional neural networks (CNN) typically have a number of convolutional layers followed by fully connected layers at the end. The scheduler 108 exploits the properties of these layers to handle execution of the DNN workloads in an efficient way while maintaining the resource allocation provided by allocator 106. Each of the components of the framework 100 are described in greater detail below.”, thus, structural parameters associated with computing strength, such as the properties of layers to handle execution of workloads, are considered).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 6, Krishnamurthy in view of Chandra teaches the method according to claim 5, wherein deep neural network models of the plurality of deep learning applications comprise convolutional neural network models, and structures of deep neural network models of the plurality of deep learning applications comprise:
structural parameters associated with a computing strength of a convolutional layer of a convolutional neural network model (Chandra, Par. [0109], “A typical CNN includes a number of stacked convolutional-pooling layers followed by fully connected layers at the end. The convolutional layer’s parameters include a set of learnable filters (or kernels), which have a small receptive field, but extend through the full depth of the input volume. During the forward pass, each filter is convolved across the width and height of the input volume, computing the dot product between the entries of the filter and the input and producing a 2 - dimensional activation map of that filter. The pooling layer is used to progressively reduce the spatial size of the representation, to reduce the number of parameters and amount of computation in the network, and hence to also control overfitting”, therefore, structural parameters associated with a computing strength of a convolutional layer of a CNN model, such as learnable filters/kernels, are considered & this is further illustrated by Figs. 6A, 6B, 6C, and 6D); and
structural parameters associated with a computing strength of a fully-connected layer of a convolutional neural network model (Chandra, Par. [0113], “As is evident from FIGS. 6A , 6B , 6C , and 6D , even though convolutional layers ( CL ) have very few learnable parameters and therefore , require much less RAM these layers still require more core processing time compared to fully connected layers ( FCL ) which typically have more learnable parameters and require more RAM . This is seen by comparing the CPU times of linear lays in FIG. 6C with the CPU time of convolutional layers in FIG. 6A.”, thus, structural parameters associated with a computing strength of a fully-connected layer of a CNN model are considered & this is further illustrated by Figs. 6A, 6B, 6C, and 6D).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 7, Krishnamurthy in view of Chandra teaches the method according to claim 1, wherein creating correspondence among the parameter dimensions of the training dataset comprises:
substantially following at least one of following criteria to create correspondence among the parameter dimensions of the training dataset:
minimizing resource consumption (Chandra, Par. [0077-0078], “The above process determines which DNN work load to run on which core to maximize the efficient resource utilization while getting optimal throughput out of the DNN workloads. Now the other DNN parameters may be allocated. After determining the core allocation scheme for the DNN workloads, the scheduler 108 optimizes for other parameters such as sampling rate, batch size and precision for each of the DNN workloads. Using the profiler 110, the allocator 108 has fine grained information about the effect of the DNN parameters on each DNN workload. The allocator 108 leverages this information while doing the parameter allocation.”, thus, minimizing resource consumption is considered when creating correspondence between parameters of the training dataset); and
maintaining linear relation between parameter dimensions of structures of deep neural network models of the plurality of deep learning applications and other parameter dimensions (Chandra, Figs. 6B and 6D, which both depict the linear relation between the # of trainable parameters and accordingly the # of convolutional/linear layers).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 8, Krishnamurthy in view of Chandra teaches a computer program product being tangibly stored on a computer readable medium and comprising machine executable instructions (Krishnamurthy, Col. 17 lines 42-48, ”Such electronic devices store and communicate (internally and/or with other electronic devices over a network) code and data using computer-readable media, such as non-transitory computer-readable storage media (e.g., magnetic disks, optical disks, Random Access Memory (RAM), Read Only Memory (ROM), flash memory devices, phase-change memory […]”, therefore, a computer readable medium comprising machine executable code/instructions is disclosed), which, when executed, cause the machine to perform a method according to claim 1 (See Claim 1 - recites substantially the same limitations as Claim 1 in the form of a computer program product, therefore it is rejected under the same rationale).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 9, Krishnamurthy in view of Chandra teaches a device, comprising:
a processing unit (Krishnamurthy, Col. 15 lines 56-57, “In the illustrated embodiment, computer system 1400 includes one or more processors 1410”, thus, one or more processors/processing units are disclosed); and
a memory coupled to the processing unit and containing instructions stored thereon (Krishnamurthy, Col. 16 lines 11-12, “System memory 1420 may store instructions and data accessible by processor(s) 1410”, thus a memory is coupled to the processor/processing unit and contains instructions to be executed), which, when executed by the processing unit, cause the device to perform acts of:
obtaining a performance benchmark database, wherein the performance benchmark database includes at least structural data of one or more deep neural network models, time performance data and computing resource consumption data of a plurality of deep learning applications based on the one or more deep neural network models (See Claim 1 - recites substantially the same limitations as Claim 1 in the form of a device, therefore it is rejected under the same rationale);
extracting a training dataset based on the performance benchmark database, wherein the training dataset has a plurality of parameter dimensions, the plurality of parameter dimensions including: structures of deep neural network models of the plurality of applications, resource configuration of the plurality of deep learning applications, and training time of the plurality of deep learning applications (See Claim 1 - recites substantially the same limitations as Claim 1 in the form of a device, therefore it is rejected under the same rationale); and
creating correspondence among the parameter dimensions of the training dataset so as to create an estimation model for estimating resources utilized by the deep learning applications (See Claim 1 - recites substantially the same limitations as Claim 1 in the form of a device, therefore it is rejected under the same rationale).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Claim 10 recites substantially the same limitations as Claim 2, in the form of a device, therefore it is rejected under the same rationale.

Claim 11 recites substantially the same limitations as Claim 3, in the form of a device, therefore it is rejected under the same rationale.

Claim 12 recites substantially the same limitations as Claim 4, in the form of a device, therefore it is rejected under the same rationale.

Claim 13 recites substantially the same limitations as Claim 5, in the form of a device, therefore it is rejected under the same rationale.

Claim 14 recites substantially the same limitations as Claim 6, in the form of a device, therefore it is rejected under the same rationale.

Claim 15 recites substantially the same limitations as Claim 7, in the form of a device, therefore it is rejected under the same rationale.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (“Learning to Optimize: Training Deep Neural Networks for Wireless Resource Management”) disclosed optimization algorithms for resource allocation and training deep neural networks for resource management.
Mao et al. (“Resource Management with Deep Reinforcement Learning”) disclosed DeepRM for deep learning resource management. 
Yang et al. (“A Method to Estimate the Energy Consumption of Deep Neural Networks”) disclosed an energy estimation methodology to estimate energy consumption of a DNN based on architecture, sparsity, and bitwidth.
LaBute et al. (US PG-PUB 20190243691) disclosed a system for automatically scaling provisioned resources based on resource usage history.
Chung et al. (US PG-PUB 20180113742) disclosed estimating resource availability based on classifying and machine learning projected by a job scheduler.
Vadera et al. (US Patent 10069759) disclosed a method and system for automatic allocation of resources based on machine learning algorithms.
Dube et al. (US PG-PUB 20190258964) disclosed techniques for estimating runtimes of a plurality of machine learning tasks.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123